Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered November 27, 2007, convicting defendant upon his plea of guilty of the crime of arson in the fourth degree.
Defendant pleaded guilty to arson in the fourth degree and waived his right to appeal. County Court thereafter sentenced him in accordance with the plea agreement as a second felony offender to IV2 to 3 years in prison. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief and the record, we agree. Accordingly, the judgment is affirmed and *1067counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Carpinello, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.